Citation Nr: 0727225	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there was clear and unmistakable error in rating 
decisions of October 1962 and June 1984 that assigned or 
continued a 30 percent evaluation for residuals of a fracture 
of the mandible with deformity, as residuals of a shell 
fragment wound.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949, and from October 1949 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that determined that CUE was not present 
in October 1962 or June 1984 rating decisions.  


FINDINGS OF FACT

1.  By rating action dated in October 1962, the RO granted 
service connection for residuals of a fracture of the 
mandible with deformity, as residuals of a shell fragment 
wound.  A 30 percent evaluation was assigned.

2.  A June 1984 rating action confirmed and continued the 30 
percent evaluation in effect for residuals of a fracture of 
the mandible with deformity, as residuals of a shell fragment 
wound.

3.  These decisions were supported by the evidence of record 
at the time the decisions were rendered.

4.  There is no undebatable error of fact or law in the 
October 1962 or June 1984 rating actions that would change 
the outcome regarding the claim for an increased rating for 
residuals of a fracture of the mandible with deformity, as 
residuals of a shell fragment wound.


CONCLUSION OF LAW

The October 1962 and June 1984 rating decisions that assigned 
or continued a 30 percent evaluation for fracture of the 
mandible with deformity, as residuals of a shell fragment 
wound were not clearly erroneous.  38 C.F.R. § 3.105(a) 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).

By rating action dated in October 1962, the RO granted 
service connection for residuals of a fracture of the 
mandible, with deformity, as residuals of a shell fragment 
wound, and assigned a 30 percent evaluation for it under 
Diagnostic Code 9903.  The veteran subsequently filed a claim 
for an increased rating for this disability, which was denied 
by the RO in a June 1984 rating decision.  In his present 
claim, the veteran asserts that there was CUE in the failure 
to assign a 50 percent evaluation under Diagnostic Code 9902.  
He points out that the medical findings were the same when 
the Board granted a claim for an increased rating and 
assigned a 50 percent rating under Diagnostic Code 9902 in a 
December 1994 decision.  

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the rating was assigned (the 
October 1962 rating action) or confirmed and continued (the 
June 1984 rating action) was such that the only possible 
conclusion was that a higher rating was warranted.  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the United States 
Court of Appeals for Veterans Claims (Court) described the 
high burden of proof required for a showing of clear and 
unmistakable error by reiterating the definition it has 
provided for clear 



and unmistakable error in relevant case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error in 
the prior adjudication of the claim.  See 
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id., at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that a 
"clear and unmistakable error" must be the 
sort of error which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made.  Id.  "It must 
always be remembered that [clear and 
unmistakable error] is a very specific and 
rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called 
to the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 [1993].  Errors 
that are "clear and unmistakable" are 
undebatable; that is, reasonable minds 
could only conclude that the original 
decision was fatally flawed at the time it 
was made.  Id.  A determination that there 
was a "clear and unmistakable error" must 
be based on the record and the law that 
existed at the time of the prior decision 
of the agency of original jurisdiction or 
BVA, and subsequently developed evidence 
is not applicable.  Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

Essentially, the veteran argues that the failure to assign a 
50 percent evaluation at the time of the October 1962 and 
June 1984 rating decisions under Diagnostic Code 9902 
constitutes CUE.  Although the evidence of record documented 
that the veteran had undergone bone grafts, there is no 
clinical evidence that the veteran sustained a loss of 
approximately one-half of the mandible, with involvement of 
temporomandibular articulation, a requirement for the 
assignment of a 50 percent evaluation under Diagnostic Code 
9902.  The service medical records do note partial, acquired 
absence of the mandible, with the diagnosis later changed to 
nonunion or malunion.  Unfortunately, the evidence is unclear 
as to the actual extent of the loss.  Without more specific 
information, it would be pure speculation as to whether the 
loss of the mandible approximated half.  As noted above, the 
evidence must be undebatable for CUE to be found.  Such is 
not the case here.  Thus, the Board cannot conclude that the 
evidence of record at the time of the 1962 and 1984 decisions 
undebatably established that the veteran suffered from loss 
of approximately one-half of the mandible.  The Board is, 
accordingly, constrained from finding that there was CUE in 
either the October 1962 or June 1984 rating actions.

To the extent the veteran argues that the evidence at the 
time he was awarded 50 percent reflected the same level of 
disability as the evidence in the prior decision, a mere 
disagreement with how the RO evaluated the facts before it in 
the prior decisions does not constitute a valid claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 
Vet. App. 242 (1994).  In essence, the veteran's argument 
regarding the proper evaluation to be assigned based on the 
evidence boils down to a reweighing of the evidence.  

In summary, while the Board sympathizes with the veteran's 
contentions, it is constrained to find that the 1962 and 1984 
rating decisions were not the product of CUE.

As a final matter, the Board notes that while it has 
considered the possible application of the Veterans Claims 
Assistance Act and the regulations promulgated with respect 
thereto, the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  
As the regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.


ORDER

As there was no CUE in the October 1962 and June 1984 rating 
decisions which awarded or confirmed the 30 percent 
evaluation for fracture of the mandible with deformity as 
residuals of a shell fragment wound, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


